DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2	The information disclosure statement (IDS) submitted on March 1, 2022 was filed after the mailing date of the Notice of Allowance on January 31, 2022. The submission is  in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-3, 5-6, 8-25 allow.

4.	The following is an examiner’s statement of reasons for allowance:
	The newly submitted reference Shim 2015/0163599 discloses an electro-acoustic transducer includes: a conductive substrate in which a first trench is formed, and which includes an electrode connection unit surrounded by the first trench; a membrane provided on the conductive substrate; an upper electrode provided on the membrane to contact an upper surface of the electrode connection unit; a first electrode provided on a lower surface of the conductive substrate to contact a lower surface of the electrode connection unit; and a second electrode spaced apart from the first electrode and provided to contact the lower surface of the conductive substrate.	
	Shim fails to disclose the function of the actuators are driven with the opposite signal and form the vent as recited in claim 1 and 25.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of
Reasons for Allowance”.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        

/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653